Title: From George Washington to Malachi Treat, 19 January 1779
From: Washington, George
To: Treat, Malachi


Sir
Head Quarters Philada 19 January 1779

I recd yours dated 14th but the month not mentioned inclosing an Hospital Return. I shall immediately upon my return to the Camp at Middle Brook direct that Cloathing be sent up to the Men in Hospital, and I must beg that care may be taken to have it delivered to them as it is wanted, which will be cheifly when they are about to leave you. I highly approve of your innoculating upon the first appearance of the small pox among the troops and I beg you will continue it untill you have carried it thro’ all those who have not had the disorder.
I would have you apply to Genl Clinton for such Sums of Money as will enable the invalids you mention to reach their respective Corps, when they may be paid off and discharged or join the invalid Corps if they are fit subjects for them. I have mentioned this matter to the General. I am &.
